SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
1392
CA 10-01223
PRESENT: CENTRA, J.P., CARNI, SCONIERS, AND PINE, JJ.


WILLIAM MORAN AND WENDY MORAN,
PLAINTIFFS-RESPONDENTS,

                     V                                           ORDER

CITY OF SYRACUSE, DEFENDANT,
CONDREN REALTY MANAGEMENT CORP., SYRACUSE
INTOWN HOUSES, INC., AND TOWNSEND TOWER
ASSOCIATES, DEFENDANTS-APPELLANTS.


COSTELLO, COONEY & FEARON, PLLC, CAMILLUS (MAUREEN G. FATCHERIC OF
COUNSEL), FOR DEFENDANTS-APPELLANTS.

FINKELSTEIN & PARTNERS LLP, NEWBURGH (GEORGE A. KOHL, II, OF COUNSEL),
FOR PLAINTIFFS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Onondaga County
(Anthony J. Paris, J.), entered February 23, 2010 in a personal injury
action. The order denied the motion of defendants Condren Realty
Management Corp., Syracuse Intown Houses, Inc., and Townsend Tower
Associates for summary judgment.

     Now, upon reading and filing the stipulation of discontinuance
signed by the attorneys for the parties on January 3, 2011,

     It is hereby ORDERED that said appeal is dismissed without costs
upon stipulation.

     All concur except PINE, J., who is not participating.




Entered:   February 10, 2011                    Patricia L. Morgan
                                                Clerk of the Court